Citation Nr: 0333470	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  97-11 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, 
claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory 
disorder, to include bronchitis, upper respiratory infection 
(URI), reactive airway disease, and asthma, to include as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from December 1990 to May 
1991.  In addition, the veteran had periods of unverified 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) with the Army Reserve from 1974 to 1990, as well 
as additional periods subsequent to her period of active 
duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The decision denied an increased 
rating for a service-connected low back strain; granted 
service connection for tinea pedis assigning a 10 percent 
rating, hypopigmentation of the right arm assigning a 
noncompensable rating, and esophageal reflux assigning a 
noncompensable rating.  The decision also denied service 
connection for a psychiatric disorder, allergic rhinitis, 
various respiratory disorders, right arm pain, and aching 
teeth and gums.  The veteran perfected an appeal to the Board 
on the issues of service connection for a psychiatric 
disorder, allergic rhinitis, and various respiratory 
disorders; as well as an increased rating for tinea pedis.

In October 1996, the veteran moved her residence to Indiana, 
and the case was transferred to the jurisdiction of the RO in 
Indianapolis, Indiana.

In September 1998, the veteran withdrew her appeal for 
entitlement to an increased evaluation for tinea pedis that 
had also been denied in the October 1996 rating decision. 

The Board denied service connection for a psychiatric 
disorder in a June 2000 decision.  The Board also remanded 
the issues that are the subject of this decision in June 
2000.  Review of the actions performed by the RO reveal that 
the mandate of that remand has been fulfilled.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

On a "Written Brief Presentation" submitted to the Board on 
September 3, 2003, the veteran's representative referenced 
the issue of "Entitlement to service connection for a 
psychiatric disorder, to include major depression, 
intermittent explosive disorder, and PTSD, claimed as due to 
an undiagnosed illness.  Again, the veteran's appeal for 
service connection for a psychiatric disorder was denied by 
the Board in June 2000 and was not appealed.  To the extent 
that this reference is a claim of service connection or an 
application to reopen the previously denied claims, it is 
referred to the RO for appropriate action in accord with the 
duty to notify and assist.

In November 2000, the RO provided the veteran with a SOC in 
response to a notice of disagreement filed by the veteran 
with a September 1999 rating decision that denied service 
connection for weight gain as due to an undiagnosed illness 
and for joint pain, right thumb and left wrist, as due to an 
undiagnosed illness.  Review of the veteran's claims folder 
does not reveal a substantive appeal was filed to perfect the 
appeal.  It appears the RO has closed the veteran's appeal in 
accordance with 38 C.F.R. § 19.32 (2003) and these issues are 
not currently in appellate status.

In June 2003, the RO provided the veteran with a SOC in 
response to a notice of disagreement filed by the veteran on 
April 4, 2003, with an April 2002 Rating decision denying 
service connection for a menstrual disorder as an undiagnosed 
illness of Gulf War service.  Review of the veteran's claims 
folder does not reveal a substantive appeal was filed to 
perfect the appeal.  It appears the RO has closed the 
veteran's appeal in accordance with 38 C.F.R. § 19.32 (2003) 
and this issue is also not currently in appellate status.

Since the file does not show that the veteran and his 
representative have been informed of the issue of timeliness 
of appeal and have been given an opportunity to provide 
evidence and argument on the matter, there has been no 
compliance with due process on the timeliness question.  38 
C.F.R. § 20.101(c), (d) (2002); Marsh v. West, 11 Vet. App. 
468 (1998).  While the Board normally sends a letter to an 
appellant in such situations, since this case must be 
remanded for the reasons noted below, and in order to avoid 
further delay, the Board will request the RO to provide such 
notice.

The issue of entitlement to service connection for a 
respiratory disorder, to include bronchitis, URI, reactive 
airway disease, and asthma, claimed as due to an undiagnosed 
illness is addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Allergic rhinitis was first treated shortly after 
separation from active service, has been chronic since that 
time, and has been shown to be secondary to exposures that 
occurred during active service.


CONCLUSION OF LAW

Allergic rhinitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

The Board also notes that a recent decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for allergic 
rhinitis.  Therefore, no further development is needed.  The 
other matters on appeal are addressed in the remand below.
 
Law and Regulation

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2003); see also 66 Fed. 
Reg. 56614-56615 (2001) (regarding the extension of the 
presumptive period to December 31, 2006).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5) (2003).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  
38 C.F.R. § 3.317(b) (2003).


Background

The veteran contends that her allergic rhinitis began during 
or as the result of service.  She asserts that the disability 
in question was caused by her exposure to smoke and fumes 
from burning oil wells while she served on active duty in the 
Southwest Asia theater of operations.  

Service medical records from a period of reserve duty show 
that, in November 1983, the veteran reported a history of 
mild hay fever.  She denied a history of hay fever in October 
1987, and again during her entrance examination into active 
service in December 1990.  In February 1991, she complained 
of a hacking, non-productive cough for the past three weeks 
that was diagnosed as bronchitis.  Upon leaving the Southwest 
Asia Theater in April 1991, she was given a medical 
examination that indicated no abnormality of the nose or 
sinuses.  She denied a history of sinusitis or hay fever, but 
in a questionnaire on occupational hazards for soldiers 
returning from Southwest Asia, she indicated that she had had 
a cough or sinus infection, and that she had developed a 
cold, running nose, and bronchitis as a reaction or side 
effect to being given anthrax vaccine.  She further indicated 
that she had been exposed to oil fumes or smoke from oil well 
fires and she felt that this might affect her future health.  
She denied any knowledge of having been exposed to chemical 
or germ warfare, however.  

VA treatment records from August 1992 noted that the veteran 
complained of a history of head congestion and rhinorrhea 
since June 1991.  She also complained of "itching" at the 
back of the tongue.  The diagnosis was rhinorrhea and the 
veteran was prescribed the antihistamine medication Seldane.  
Military treatment records from September 1992 contained a 
notation that the veteran had no allergies.  An October 1992 
VA General examination report noted that the veteran had a 
history of smoke inhalation while in Saudi Arabia.  The 
report, however, contained no complaints of symptoms 
attributable to allergies or bronchitis, examination of the 
ears, nose and throat was normal, an X-ray of the lungs 
revealed no acute pulmonary disease and there was no 
diagnosis of any respiratory or allergy related disorder.  A 
January 1993 VA examination report noted a history of itching 
tongue.  A February 1993 Persian Gulf Health Registry 
Examination report stated that the veteran's nose and throat 
were normal, X-rays of the chest noted that the lungs were 
clear, and the report contained an assessment of a "history 
of oil smoke exposure, normal examination."

Military treatment records from May 1993, during a period of 
INACDUTRA, noted that the veteran almost passed out and 
developed breathing problems the day after being exposed to 
smoke and fumes from a heater.  She was diagnosed with 
reactive airways disease.  

The veteran sought private medical treatment in August 1994 
with complaints of a four to five day history of hoarseness 
after getting a sore throat.  She further reported a history 
of chronic intermittent rhinorrhea with sneezing, worse from 
the spring through the fall.  Her physician indicated that 
hoarseness was due to a recent viral URI, and that rhinorrhea 
and sneezing "probably represent allergic rhinitis."  In 
February 1995 the veteran had complaints of nasal and sinus 
congestion, postnasal drip, sore throat and cough, with 
occasional shortness of breath at night.  The veteran 
reported a previous history of being diagnosed with allergies 
and asthma "but she says this has not been a recurring 
problem and did not feel this was the cause of her current 
symptoms."  The physician's impression was probable upper 
respiratory tract infection with sinusitis/bronchitis, and 
probable atopy.  

An April 1995 VA psychiatric examination report indicated 
that the veteran had no allergies.  The report from a VA 
General medical examination conducted the following month 
noted that the veteran gave a history of chronic dry cough, 
on and off, a runny nose, and itchy throat.  The report 
indicated that the veteran was not taking any allergy 
medication.  An ear, nose, and throat examination was normal, 
there were no rales, wheezes or dullness in the chest, and X-
rays of the lungs revealed no active disease.  Despite the 
lack of clinical findings, the examiner diagnosed chronic 
bronchitis.  The examiner also diagnosed "history of 
allergic rhinitis, normal examination."

In her June 1995 stressor statement submitted in connection 
with her claim for a psychiatric disorder, the veteran 
reported that she had become ill with bronchitis in service, 
and subsequently also developed an "upper respiratory 
problem" due to exposure to fumes from burning oil wells.  
She said that her current symptoms included a runny nose and 
a "clogged up" head.  She said, "this has been a continual 
problem for me, to include itching on my tongue, and chronic 
allergies."  

VA treatment records from January to August 1996 noted that 
the veteran complained of "a runny nose since returning from 
the Persian Gulf."  The assessment was allergic rhinitis and 
she was prescribed various medications for respiratory and 
allergy symptoms.   

At her personal hearing, the veteran said that, while she had 
bronchitis in service, symptoms of allergic rhinitis began a 
month after returning from the Persian Gulf, but that it was 
not until a year later that she sought treatment, and that a 
VA physician placed her on inhalers.  She indicated that she 
did have "head cold type symptoms," such as a runny nose 
and eyes while in service but did not know if these were 
related to bronchitis or to allergic rhinitis.  She said that 
she developed "a bad case of bronchitis" in the Persian 
Gulf and was ill for six weeks and received treatment in 
service for the disorder.  She indicated that her symptoms 
consisted of coughing, chest pains, shortness of breath and 
wheezing, and that she continued to have these problems on 
and off since separation, especially during the winter.  She 
indicated that VA physicians had not related bronchitis to 
service.  

VA treatment records from April 1997 to March 1999 noted 
continuing treatment for allergic rhinitis.  In August 1999, 
the veteran was diagnosed with mild controlled allergic 
rhinitis.

In June 2000, the veteran's VA primary care provider 
submitted a statement noting that she had treated the veteran 
since September 1995.  The veteran had been diagnosed and 
treated for allergic rhinitis since that time.  The nurse 
practitioner noted that she was aware of the veteran's 
service in the Persian Gulf and being exposed to gas fumes.  
She noted that it was likely that the allergic rhinitis was 
related to exposure while in the Persian Gulf.  The statement 
was cosigned by a staff physician.

In August 2000, the veteran was again treated for allergic 
rhinitis.  It was noted to be better when she took her 
medication.

The veteran was examined by VA in February 2001.  She was 
noted to have been previously examined by ENT, at that time 
her symptoms were summarized as allergic rhinitis.  The 
veteran was noted to have no other symptoms suggestive of 
lower airway disease or frank lung disease.  She did have 
persistent shortness of breath.  She was noted to have had a 
sleep study that revealed obstructive sleep apnea, with an 
average of six obstructions per hour.  It was unclear whether 
her sleep apnea was resulting in persistent sensation of 
shortness of breath separate from any frank airway 
abnormalities.  There was no pulmonary function testing on 
record.

On physical examination, the veteran had no shortness of 
breath at rest.  She had no tenderness over the sinuses.  
There was some swelling of the turbinates, but there was no 
evidence of postnasal drip.  Examination did not reveal any 
wheeze either with normal inspiration or with forced 
expiration.  Her forced expiratory time in the office was 
approximately normal.  

The examiner opined that the veteran's respiratory 
difficulties seem to be largely located in her upper airways.  
He noted that she was being rationally, and probably 
adequately, treated with inhaled nasal steroid. 

In April 2001, treatment records indicate the veteran was 
being followed by ENT for allergic rhinitis.  She had had a 
stabbing chest pain the night before, not associated with 
shortness of breath.  Her chest was clear and she had normal 
respiratory effort.

In March and June 2002, treatment notes reflect that her 
lungs were clear with normal respiratory effort.  She had no 
chest pain or shortness of breath.  She was noted to be 
followed by ENT regarding allergic rhinitis.

In December 2002, a VA physician reviewed the veteran's 
medical records.  He noted that the veteran was not examined.  
Pulmonary function testing had been performed in December 
2002 with the following results:  FVC was 110 percent of 
predicted, FEV1 was 100 percent predicted, FEV1/FVC was 92 
percent predicted.  Post albuterol values were FVC 12 percent 
change, FEV1 10 percent change, and FEV1/FVC -1 percent 
change.

The examiner noted that the veteran's obstructive sleep apnea 
was not likely to be secondary to the veteran's active duty 
from 1990 to 1991.  With regard to the veteran's allergic 
rhinitis, he opined that given the nature of the disease, if 
the veteran's exposure to gas fumes while in the Persian Gulf 
caused her problems, he would expect that her symptoms would 
have abated after removal from that exposure.  He continued 
that without having the opportunity to see the veteran, it 
was not possible for him to speculate whether or not there 
was some other underlying undiagnosed pulmonary disorder 
going on with the veteran.  The veteran's pulmonary function 
tests did not reveal any significant change or abnormality to 
suggest an underlying pulmonary disorder.

A December 2002 MRI of the brain noted mild right maxillary 
sinus mucosal thickening.

An April 2003 VA treatment record noted the veteran's lungs 
were clear and she had normal respiratory effort.

Analysis

The Board finds that the provisions of 38 C.F.R. § 3.317 are 
inapplicable to the veteran's claim of service connection for 
allergic rhinitis as due to an undiagnosed illness.  The 
veteran's allergic rhinitis is a diagnosed disorder and thus 
falls outside the presumptive provisions of that section.

As to the question of service connection under the provisions 
of 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, the Board 
finds that the evidence is in relative equipoise with regard 
to a nexus between the veteran's current allergic rhinitis 
and active service.  While the veteran did not seek treatment 
for allergic rhinitis until more than one year after her 
separation from active duty, she has asserted that she first 
experienced symptoms of allergic rhinitis about one month 
after her return from the Persian Gulf.  

The Board finds that the veteran's VA primary care provider's 
opinion regarding the veteran's allergic rhinitis being 
secondary to exposure to fumes while in the Persian Gulf to 
be equally balanced with the December 2002 VA examiner's 
opinion.  The primary care provider notes that she had 
treated the veteran since September 1995 and is based upon 
physical examination of the veteran and many years of 
treatment and familiarity with the veteran's history and 
symptomatology. The December 2002 opinion, is not based upon 
a physical examination of the veteran, but is based upon a 
complete review of the veteran's medical records - which 
clearly and consistently reflect complaint and treatment of 
allergic rhinitis beginning shortly after the veteran's 
period of active service.  

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is in relative 
equipoise.  Under the circumstances, service connection may 
be granted, applying the "benefit of the doubt" rule.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board 
therefore finds that the evidence supports a finding that the 
veteran's allergic rhinitis is the result of exposure to oil 
well fire smoke or fumes during his period of active service.  
Accordingly, service connection for allergic rhinitis is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (b) (West 2003); 
38 C.F.R. §§ 3.102, 3.303(d) (2003).


ORDER

Entitlement to service connection for allergic rhinitis is 
granted.


REMAND

A review of the veteran's post-service medical records raises 
a question as to whether he continues to have a current 
diagnosis of a respiratory disorder, to include bronchitis, 
URI, reactive airway disease, or asthma.  While initial post-
service medical records revealed some treatment for such a 
disorder, the more recent medical records, to include a VA 
examination, fail to disclose a current diagnosis of a 
respiratory or lung disorder.  Nevertheless, it is the 
Board's judgment that, given the antecedent medical evidence 
of apparent lower respiratory disease and the veteran's 
history of exposures to burning oil well smoke and fumes 
during her period of active service, a thorough pulmonary 
examination is warranted.  38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c)(4) (2003). 

The RO must also provide the veteran and his service 
organization the appropriate notice under the VCAA, to 
include what he must show to prevail in these claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Further, the RO should be cognizant of a recent decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), in which the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  The veteran must also be notified 
that he has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her for a 
respiratory disorder, to include 
bronchitis, URI, reactive airway disease, 
and asthma, since April 2003.  After 
securing any necessary release, the RO 
should obtain these records.  The RO 
should insure that all current VA 
treatment records relevant to the 
disability have been added to the claims 
folder.

3.  The RO must provide the veteran 
adequate notice and opportunity to be 
heard on the question of timeliness of 
his appeals for service connection for 
weight gain; joint pain, to include the 
right thumb and left wrist; and a 
menstrual disorder, with all issues to 
include as due to an undiagnosed illness.  
Marsh v. West, 11 Vet. App. 468 (1998); 
see also Bernard v. Brown, 4 Vet. App. 
384 (1993).

4.  Thereafter, the veteran should be 
afforded a VA pulmonary examination to 
determine the nature, extent and etiology 
of any current respiratory disorder, to 
include bronchitis, URI, reactive airway 
disease, and asthma, that may be present.

Following the review of the claims file 
and the clinical evaluation, and any 
laboratory tests that are deemed 
necessary, the examiner should opine 
whether the veteran has a current 
respiratory disorder, to include 
bronchitis, a chronic URI, reactive 
airway disease, and asthma.  If such 
disease or disease are present, the 
examiner should opine whether it is at 
least as likely as not (50 percent or 
more likelihood) that any current 
respiratory disorder began during or is 
causally linked to any incident of 
service, to include exposure to oil well 
fire smoke or fumes.  The examiner should 
also opine whether the veteran has signs 
or symptoms of an undiagnosed illness 
manifested by respiratory or pulmonary 
symptomatology.

The clinician is requested to provide a 
rationale for any opinion expressed.

5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim for service connection for a 
respiratory disorder, to include 
bronchitis, upper respiratory infection 
(URI), reactive airway disease, and 
asthma, to include as due to an 
undiagnosed illness.  If the benefit 
sought on appeal is denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



